ON PETITION FOR A REHEARING.
Osborn, C. J.
A petition for a rehearing has been filed in this case on the ground, principally, that a motion to dismiss the appeal'should have been sustained. The grounds of the motion were, a failure to comply with the 19th rule of this court requiring marginal notes to be placed on the transcript in their appropriate places indicating the several-parts of the pleadings in the cause, etc-.
If a motion had been made to set aside the submission, it might have been sustained ; but the failure to comply with the rule was no ground for dismissing the appeal. The second ground was because no notice of appeal as required by 2 G. & H. 270, sec. 551, had been given to Elizabeth Chandler, a co-plaintiff of the appellant.
' The record does not show that she was a co-plaintiff with the appellant. There are no pleadings showing other parties than the appellant and the appellee. It shows that the court made an order consolidating two cases designated only by their numbers. - The order does not in- any manner indicate who were the parties in those actions. After the order *473of consolidation, there are entries in which the name of Elizabeth Chandler is associated with the appellant in the title of the cause, and others in which her name is omitted, the appellant appearing as the sole plaintiff. During the trial, the appellee filed a request in writing, that the jury-should be required to answer interrogatories, in which he entitled the action as Patrick O'Neil v. Oscar J. Chandler. Two separate verdicts were rendered by the jury, one for the appellant, and one for Elizabeth Chandler, not as co-plaintiffs, but as several plaintiffs.
D. H. Chase, J. E. McDonald, J. M. Butler, and E. M. McDonald, for appellant.
A T. McConnell and M. Winfield, for appellee.
After the verdict, the appellee filed a motion, again entitling the action between the appellant and appellee, recognizing him as the sole plaintiff There is nothing in the record showing that Elizabeth Chandler was a party, or interested in the matters in issue between the appellant and appellee.
The petition is overruled.